Filed 5/16/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                   2019 ND 119


Curtis Lavallie,                                           Petitioner and Appellant

       v.

State of North Dakota,                                    Respondent and Appellee


                                  No. 20190007


       Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Joshua B. Rustad, Judge.

       AFFIRMED.

       Per Curiam.

       Kyle R. Craig, Minot, N.D., for petitioner and appellant; submitted on brief.

       Nathan K. Madden, State’s Attorney, Williston, N.D., for respondent and
appellee; submitted on brief.
                                  Lavallie v. State
                                    No. 20190007


       Per Curiam.
[¶1]   Curtis Lavallie appeals a district court order summarily dismissing his post-
conviction relief application claiming ineffective assistance of counsel at his
probation revocation hearing.
[¶2]   Lavallie failed to establish prejudice under Strickland v. Washington, 466 U.S.
668, 694 (1984). Pursuant to an agreement with the State for a specific sentence
recommendation, Lavallie admitted to twelve of thirteen allegations supporting the
petition to revoke his probation. To establish prejudice, Lavallie must show a
probability sufficient to undermine confidence in the outcome—his decision to admit
to the alleged violations rather than deny them and proceed to a contested revocation
hearing. See State v. Yost, 2018 ND 157, ¶ 25, 914 N.W.2d 508. Summary dismissal
is appropriate where, as is the case here, the application is “clearly and unambiguously
contradicted by the record.” Stein v. State, 2018 ND 264, ¶ 10, 920 N.W.2d 477. We
summarily affirm under N.D.R.App.P. 35.1(a)(2).
[¶3]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                           1